REEVES) District Judge.
Objections were filed to the discharge of the bankrupt upon the ground that he had made false statements in writing for the purpose of obtaining credit. Upon such specification of objections the matter was referred to Hon. J. C. Ammerman, referee in bankruptcy of the Southwestern division of this court, as special master. Testimony was taken before the master, and his report has been filed recommending the discharge of the bankrupt. The master’s report contains a finding of facts and his conclusions of law. According to the master the testimony failed to show that the bankrupt had made a false statement, and, moreover, that even so such statement was not designedly made for the purpose of deceiving complaining creditor.
An examination of the testimony fully sustains the finding of facts made by the special master. The statement alleged to have been made by the bankrupt was a financial *338statement, signed but not written by Mm at a time he was about to become surety on a note for $300 payable to the objecting creditor. Objeetor understood the circumstances under which said note was signed, and, although the bankrupt appeared as a joint maker, yet he was not so in fact.
The statement made by Mm at the time reflects with approximate accuracy the true condition of Ms own personal obligations. He wás involved as an indorser or security on indebtedness wMeh finally ripened into claims against him, but apparently such items were not then treated as indebtedness to be scheduled by the bankrupt. Moreover, no intent to defraud was shown, and this is essential under all the authorities. Collier on Bankruptcy (13th Ed.) p. 555.
In the case of Aller-Wilmes Jewelry Co. v. Osborn, 231 E. 907, the Circuit Court of Appeals, Eighth Circuit, specifically held that “a statement, to be materiálly false, so as to justify the refusal of .a discharge to a bankrupt, * * * must be not only false in fact in a material matter, but must have been with the intention to deceive.” This opinion has been followed and cited approvingly by the District Court of New Jersey in Be Perlmutter et ah, 256 F. 862; also by the Circuit Court of Appeals, Seventh Circuit, in Be Gould, 275 F. 827.
The findings and conclusions of the special master were correct, and will be confirmed. It is so ordered.